                         Case 21-50222-KBO          Doc 7     Filed 04/28/21       Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                                   District of Delaware
                               824 Market Street, 3rd Floor
                                  Wilmington, DE 19801
In Re:                                                     Bankruptcy Case No.: 19−12153−KBO
Bayou Steel BD Holdings, L.L.C.
     Debtor                                                Bankruptcy Chapter: 7
__________________________________________

George L. Miller

      Plaintiff                                            Adv. Proc. No.: 21−50222−KBO

      vs.

Reliant Recycling Inc.

      Defendant(s)

                                            JUDGMENT BY DEFAULT

       On 4/28/21, default was entered against defendant(s) Reliant Recycling Inc. The plaintiff has requested entry
of judgment by default, has filed an affidavit of the amount due, and has stated that this/these defendant(s) is/are not
in the military service. Furthermore, it appears from the record that this/these defendant(s) is/are not an infant or
incompetent person. Therefore, pursuant to Fed.R.Civ.P. 55(b)(1), as incorporated by Fed.R.Bankr.P. 7055,
judgment is entered against this/these defendant(s) in favor of the plaintiff as follows:

       Judgment is entered against defendant(s) Reliant Recycling Inc. in the amount of $359,567.97 plus court filing
costs in the amount of $350.00.




Date: 4/28/21

                                                                                Una O'Boyle, Clerk of Court




(VAN−433b)
